PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/684,226
Filing Date: 23 Aug 2017
Appellant(s): Rege et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 19, 2021

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated November 19, 2020 from which the appeal is taken is being maintained by the examiner. 
The following grounds of rejection are applicable to the appealed claims.

Claims 1, 6, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rege (U.S. 2015/0305993 – provided on IDS dated 8/23/2017) in view of Ritchey (U.S. 4,647,452 – provided on IDS dated 8/23/2017) and Jones (U.S. 2005/0260544). 
Rege teaches an oral composition comprising zinc phosphate to reduce plaque accumulation [0063]. The zinc phosphate salt is preformed [0007][0011]. The composition may be a dentifrice and contain zinc phosphate in an effective amount, for example 0.5-4% [0013]. The composition also includes a fluoride ion source in an effective amount, for example to provide 500-3000ppm fluoride [0016]. The fluoride ion source can be stannous fluoride [0017][0065]. The composition comprises significant levels of water [0084], for example 70-85% water [0058]. The composition also comprises buffering agents [0024], humectants [0024], alkali phosphate salts [0022],  
Rege does not teach the addition of salicylamide. 
Ritchey teaches oral compositions comprising a combination of salicylamides and zinc salts for the synergistic inhibition of dental plaque. The salicylamide is present in an amount of 0.1-10% (col.7, lines 33-37). Ritchey teaches that salicylamides are known for their analgesic and anti-inflammatory properties and have been recognized 
Ritchey does not exemplify salicylamide as instantly recited, but focusses the preferred embodiments on esters thereof.  
Jones teaches that salicylamide (as instantly recited) is an oral care antimicrobial agent and antiplaque agent [0026].
	At the time of filing the instant application, it would have been prima facie obvious to a person having ordinary skill in the art making the composition of Rege to include salicylamide in the composition given salicylamides are known generally to be antiplaque agents (Ritchey), salicylamide is known as an oral care antimicrobial agent (Jones), and that salicylamides have been demonstrated to exhibit a synergistic effect in the oral cavity when combined with zinc salts (Ritchey). Such a combination requires nothing more than combining prior art elements according to known methods to yield predictable results. MPEP 2143(A). Here, each of the instantly recited components were recognized by the prior art for inhibiting plaque in oral care products, so it is prima facie obvious to combine them to form a composition for inhibiting plaque and providing oral care. MPEP 2144.06 (citing In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069). Further, where the amounts of the components taught by the prior art overlaps with the amounts instantly recited, a prima facie case of obviousness is established. MPEP 2144.05(I).


 (2) Response to Argument

Appellants argue that Ritchey does not teach or suggest unsubstituted salicylamide, where R1 and R2 are both hydrogen.  Appellants allege that Ritchey discloses that the salicylamide of Ritchey has the following structure, 
    PNG
    media_image2.png
    127
    164
    media_image2.png
    Greyscale
 but fails to disclose that R1-R3 may be hydrogen. Appellants state that the “claimed invention requires non-halogenated salicylamide, while Ritchey primarily teaches or suggest using a halogenated salicylamide. Appellants submit the rejection should be withdrawn.
Examiner disagrees. Ritchey teaches that “[s]alicylamides are known for their analgesic and anti-inflammatory properties and have been recognized as being effective antiplaque agents.” One of skill in the art would interpret the term “[s]alicylamides” as including the instantly recited molecule: salicylamide.  Thus, based on Ritchey, one of skill in the art formulating the oral care product of Rege would have found it prima facie obvious to incorporate salicylamide into the composition, with a reasonable expectation that the resulting composition would inhibit plaque. Jones is provided as further evidence that unsubstituted salicylamide was recognized in the art as an oral care antimicrobial agent [0026] at the time the instant Application was filed.  Appellants’ argument that a preferred embodiment of Ritchey is halogenated is unpersuasive because a prior art reference is not limited to preferred embodiments, but may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. 

Appellants argue that Ritchey’s disclosure only motivates a skilled artisan to combine salicylamides with soluble zinc salts, noting that the examples provided do not include relatively insoluble zinc phosphate. 
Examiner disagrees. Ritchey teaches that “[z]inc ions may be furnished by any pharmaceutically acceptable zinc salt having sufficient solubility in the solvent medium carrier to provide an effective level of zinc ions, i.e. zinc cations, at the site of action of the zinc ion” (Col.7). Ritchey explicitly teaches that “[z]inc compounds having a solubility in water as low as the equivalent of about 1x10-8% zinc may be used, as well as those having solubilities … up to that of the most soluble zinc compounds” (cols.7-8). Thus, one or skill in the art formulating the composition of Rege would find it prima facie obvious to include the zinc phosphate of Rege in the composition, optionally in combination with more soluble zinc salts taught by Ritchey where more zinc ions are desired for improved plaque inhibition. Accordingly, Appellants argument is unpersuasive.   

Appellants argue that because Ritchey does not teach salicylamide, the reference excludes unsubstituted salicylamide for any purpose. Appellant cite formula I of Ritchey to conclude that Ritchey teaches away from using unsubstituted salicylamide.  
Examiner disagrees. As discussed above, Ritchey teaches “[s]alicylamides are known for their analgesic and anti-inflammatory properties and have been recognized as being effective antiplaque agents.” While the preferred embodiment (i.e. formula I) is 
Even assuming, purely arguendo, that one were to interpret Ritchey’s teaching of “salicylamides” to be limited to substituted salicylamides having the structure of formula I, a skilled artisan would have found it prima facie obvious to substitute one salicylamide compound known to have antiplaque properties for another. MPEP 2144.06. More specifically, a skilled artisan would have been prima facie obvious to combine the salicylamide of Jones with the salicylamide (derivative) of Ritchey, given both are taught in the art as anti-plaque agents. For this reason, Appellants argument is unpersuasive. 

Appellants argue that “Jones does not appear to teach the particular salicylamide derivatives described by Ritchey (which Ritchey emphasizes have different properties from unsubstituted salicylamide), so there is no obvious reason to combine Jones with Ritchey” (Brief at p.5). 
Examiner disagrees. Examiner is unable to find any teaching in Ritchey which supports Appellants position regarding different properties and Appellants have provided no citation in their Brief. The structural feature required of the salicylamides in Ritchey is that the aromatic group (i.e. ring) is non-halogenated. Since the ring group of the salicylamide of Jones is also non-halogenated, Ritchey requires no property which is not present in the salicylamide of Jones. Thus, Appellants argument is unpersuasive.

Appellants argue that Examiner has not adequately considered Appellants unexpected results. Appellants argue that the instant specification at Example 2 demonstrates that the addition of 0.1% salicylamide results in a significant and unexpected increase in both stannous and zinc ion uptake compared to a composition lacking salicylamide. Similarly, compositions containing salicylamide were demonstrated to inhibit bacterial growth better than compositions without salicylamide and comparative commercially available toothpastes. Thus, Appellants request the rejection be withdrawn. 
Examiner disagrees.  To demonstrate an unexpected result which overcomes a prima facie case of obviousness, Appellants have the burden of demonstrating not only a result which is unexpected, but that the pending claims are commensurate in scope with the result demonstrated. MPEP 716.02.  Here, Appellants have shown that addition of 0.1% salicylamide improves stannous and zinc ion uptake slightly and improves antibacterial effectiveness in a specific composition. The increased antibacterial effectiveness is expected based on the teachings of Ritchey and Jones that salicylamides are anti-plaque and anti-microbial agents. Since increased zinc ion uptake is not taught by the prior art, Applicants data does appear to present an unexpected result in this regard. However, the results are not commensurate in scope with instant claims because the test is based on a single data point having very specific amounts of very specific ingredients and Appellants provide no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition” (MPEP 716.02(d)).

Appellants argue that Example 2 demonstrates that addition of 0.1% salicylamide results in significant and unexpected increase in both stannous and zinc ion uptake in Appellants bovine metal uptake assay, so the rejection should be withdrawn. 

    PNG
    media_image3.png
    120
    236
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    254
    295
    media_image4.png
    Greyscale
Examiner disagrees.  As discussed above, Appellants have provided no adequate basis for concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.   Appellants showing demonstrates that a very specific formulation (Example A) yields improved uptake of zinc and tin when compared to Example B. Appellants have the burden of demonstrating that Example A is representative of all compositions within the scope of the instant claims. MPEP 716.02(d). Appellants have not met that burden, so the rejection should be upheld. 

Appellants argue that Example A and Claim 1 both require 0.1wt% salicylamide and 1wt% zinc phosphate hydrate, so the showing of unexpected results is commensurate in scope with the instant claims. 

free zinc ions may react with fluoride ions to produce zinc fluoride, which is insoluble and so reduces the availability of both the zinc and the fluoride. Finally, the zinc ions will react with anionic surfactants such as sodium lauryl sulfate, thus interfering with foaming and cleaning. (Instant Specification at [0006]).

Where the zinc ions are reacted, bound, or precipitated based on insolubility, there is no reasonable expectation of increased zinc uptake in the tooth enamel. The expectation established by Appellants is that the zinc must be in free form for the composition to exhibit improved zinc uptake. Since the instant claims permit components which react and interfere with free zinc, and permit the zinc to be bound or precipitated, a person having ordinary skill in the art would not expect improved zinc uptake across the entire scope of the instant claims. Regarding tin, the instant specification admits:
Stannous salts readily hydrolyze above a pH of 4, resulting in precipitation from solution, with a consequent loss of the therapeutic properties.

Thus, a skilled artisan would not expect improved stannous uptake where the composition has a pH above 4. The present claims do not limit the pH of the composition and the claims permit tin to be present at a negligible amount. Where tin is present in a negligible amount, a skilled artisan would not expect improved stannous uptake. Given the single example provided by Appellants which demonstrates improved uptake, the breadth of the present claims, the conditions permitted by said claims which inhibit the unexpected result from occurring, and the lack of explanation provided by Appellants as to why the claims are commensurate in scope with the single example, Examiner submits that Appellants have not met their burden of placing the claims commensurate in scope with the unexpected results (MPEP 716.02(d)) or their burden prima facie case of obviousness has been established and Appellants have not met their burden of establishing secondary considerations which are commensurate in scope with the present claims, Examiner requests that the obviousness rejection be upheld.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612  
                                                                                                                                                                                                      Conferees:

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.